Citation Nr: 0724377	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  03-12 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.  


REPRESENTATION

Veteran represented by:  Virginia A. Girard-Brady, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 13, 1975 to July 18, 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 2002 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In November 2004, the veteran testified at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the file.  

In an October 2005 decision, the Board denied the veteran's 
claim of service connection for residuals of a back injury.  
The veteran appealed the October 2005 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a March 2007 Order, the Court granted a Joint Motion to 
Remand of the parties (the VA Secretary and the veteran), 
vacated the Board's October 2005 decision, and remanded the 
case back to the Board pursuant to 38 U.S.C. § 7252(a) for 
readjudication consistent with the Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In the Joint Motion to Remand, the parties agreed that VA did 
not satisfy its duty to assist the veteran in obtaining VA 
medical records to which the veteran referred to in his 
application for disability compensation and at his hearing in 
November 2004.  

Accordingly, the case is REMANDED for the following action:

1. Ensure VCAA compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2. Obtain the veteran's medical records 
from the VA Medical Center in Asheville, 
North Carolina, since 1975.  

3. Ask the veteran to submit medical 
records pertaining to a back injury in 
1985. 

4. Following completion of the above, 
determine whether a VA examination and 
medical opinion are necessary to decide 
the claim under 38 C.F.R. § 3.159(c)(4) 
and, if so, proceed with the additional 
development.  In either event, 
readjudicate the claim of service 
connection for residuals of a back injury.  
If the decision remains adverse to the 
veteran, furnish him a supplemental 
statement of the case and return the case 
to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).


_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).


